Case 2:17-cv-01506-WSS-MPK Document 83 Filed 09/08/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

GARRETT FREEMAN,
Plaintiff, Civil Action No. 2:17-cv-1506

Vv. Hon. William S. Stickman IV
Hon. Maureen P. Kelly

JOHN E. WETZEL, et al,

Defendants.

 

 

MEMORANDUM ORDER OF COURT

Plaintiff Garrett Freeman (“Plaintiff”), an inmate, brought suit against Pennsylvania
Secretary of the Department of Corrections John E. Wetzel (“Wetzel”), Superintendent Eric
Bush (“Bush”) of the State Correctional Institution at Pine Grove (“SCI Pine Grove”), SCI Pine
Grove, and former SCI Pine Grove Correctional Officer John Barton (“Barton”). (ECF No. 1).
In his Amended Complaint, Plaintiff asserts the following two claims pursuant to 18 U.S.C. §
1983: Count I — violation of the Eighth and Fourteenth Amendments against Wetzel, Bush, and
SCI Pine Grove; and, Count II — violation of the Eighth and Fourteenth Amendments against
Barton in both his official and individual capacity. (ECF No. 15). Former United States District
Judge Peter J. Phipps granted Defendants’ Motion to Dismiss as to all claims against SCI Pine
Grove and the Fourteenth Amendment claim against Wetzel and Bush under Count I. (ECF Nos.
18, 45, and 51). SCI Pine Grove was terminated as a defendant. (ECF No. 51).

After the conclusion of discovery, the remaining Defendants, Wetzel, Bush, and Barton,
filed a Motion for Summary Judgment and supporting brief seeking judgment in their favor as to

all remaining claims. (ECF Nos. 66 and 67). Following briefing by the parties, the Third Circuit
Case 2:17-cv-01506-WSS-MPK Document 83 Filed 09/08/20 Page 2 of 4

Court of Appeals issued its decision in Hardy v. Shaikh, 959 F. 3d 578 (3d. Cir. 2020).
Consequently, Magistrate Judge Maureen P. Kelly afforded the parties an opportunity to present
additional argument and supplemental briefing. (ECF Nos. 71, 73, 74, and 75). Thereafter, she
issued her Report and Recommendation recommending that the Motion for Summary Judgment
be granted in part and denied in part. (ECF No. 81). More specifically, she recommended that
the motion be denied with respect to whether Plaintiff failed to exhaust his administrative
remedies based on the failure to appeal final review, failure to claim monetary relief, and failure
to name Wetzel and Bush. (ECF No. 81, pp. 14-26). Magistrate Judge Kelly also recommended
that the motion be granted on Plaintiffs Eighth and Fourteenth Amendment claims against
Wetzel and Bush at Count I of the Amended Complaint. (ECF No. 81, pp. 26-30). Due to
Plaintiff's agreement with Defendants that his claims against Barton should only proceed under
the Eighth Amendment, Magistrate Judge Kelly recommended that summary judgment be
granted in favor of Defendants as to this portion of Count II of the Amended Complaint. (ECF
No. 81, p. 30). Lastly, she recommended that summary judgment be granted in favor of
Defendants as to claims against Barton in his official capacity at Count II. (ECF No. 81, pp. 29-
30). In conclusion, she recommended that the only claim that should proceed to trial be
Plaintiffs Eighth Amendment claim in Count II against Barton. (ECF No. 81, pp. 30-31).
Defendants Wetzel, Bush and Barton filed Objections to the Report and Recommendation
only taking issue with the portion of Magistrate Judge Kelly’s recommendation that summary
judgment be denied on the basis of failure to exhaust administrative remedies. (ECF No. 82, p.
2). Essentially, they do not dispute Magistrate Judge Kelly’s recitation of the relevant law, but,
rather, her application of the law to the facts of the case. It remains their position that the

Pennsylvania Department of Corrections inmate grievance process was available to Plaintiff.
Case 2:17-cv-01506-WSS-MPK Document 83 Filed 09/08/20 Page 3 of 4

After its independent de novo review of the entire record, including the pleadings at issue
and the parties’ respective arguments, the Court agrees with the analysis of the issues and legal
conclusions reached by Magistrate Judge Kelly. The Court hereby DENIES Defendants’
Objections. (ECF No. 82).

In regards to Defendants’ Objections, the Court concludes, in concert with Magistrate
Judge Kelly, that Department of Corrections (“DOC”) personnel provided Plaintiff with
misleading information that rendered the grievance process “unavailable” to him, and that he
satisfied both the objective and subjective prongs of the new test articulated by the Third Circuit
Court of Appeals in Hardy such that he defeated the failure to exhaust defense (by failing to
appeal) raised by Defendants. While the Court is of the position that this holding also defeats
Defendants’ affirmative defense that Plaintiff failed to exhaust his claim for monetary damages,
it nonetheless agrees with Magistrate Judge Kelly that Plaintiff carried his burden of exhaustion
as required by DC-ADM 001. As she correctly notes, the Third Circuit has not yet considered
whether a prisoner can exhaust administrative remedies through DC-ADM 001. The Court
agrees with Magistrate Judge Kelly’s position that, in this case, DC-ADM 001 provided an
alternative means for Plaintiff to exhaust his claim based on the assault. It agrees that this case
represents an instance where the reporting of an incident is not limited by the narrow confines of
the DC-ADM 804 grievance steps. DC-ADM 001 provided Plaintiff with an alternative means
of notifying the DOC of an assault, and he was not required to include a demand for monetary
relief. He exhausted all of his administrate remedies pursuant to DC-ADM 001, and Defendants
failed to meet their burden of proof as to Plaintiff's request for monetary damages. Finally, in
light of its analysis as to the application of DC-ADM 001, the Court agrees with Magistrate

Judge Kelly that Plaintiff exhausted his administrative remedies as to his claims against Wetzel
Case 2:17-cv-01506-WSS-MPK Document 83 Filed 09/08/20 Page 4 of 4

and Bush. The Court does not find it dispositive that he failed to specifically name them in his
grievance in accord with DC-ADM 804. For these reasons, it denies Defendants’ Objections.

The Court hereby ADOPTS Magistrate Judge Kelly’s Report and Recommendation (ECF
No. 81) as its Opinion.

AND NOW, this _8t day of September 2020, IT IS HEREBY ORDERED. that
Defendants’ Motion for Summary Judgment (ECF No. 66) is GRANTED IN PART and
DENIED IN PART. Summary judgment is DENIED in favor of Defendants on the basis of
Plaintiff's alleged failure to exhaust administrative remedies. Summary judgment is GRANTED
in favor of Defendants John E. Wetzel and Eric Bush as to the Eighth and Fourteenth
Amendment claims against them at Count I. Defendants John E. Wetzel and Eric Bush are
TERMINATED AS PARTIES in this case. Summary judgment is GRANTED in favor of
Defendant John Barton as to the official capacity claims in Count Il. The only claim that will
proceed to trial is Plaintiff's Eighth Amendment claim against Defendant John Barton in his

individual capacity at Count II.

BY THE COURT:

Ql & Haz

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
